Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant used his employer’s State sales tax exemption certificate without permission to purchase a refrigerator for his own personal use. Although claimant eventually paid the sales tax due when the employer found out what he had done, claimant admitted that he knew he was not allowed to use the certificate for his own use. Under the circumstances, the determination disqualifying claimant from receiving unemployment insurance benefits due to his misconduct is supported by substantial evidence and must be upheld (see, Matter of Hill [Coca Cola Bottling Co.—Roberts] 91 AD2d 770, 771, lv denied 59 NY2d 601; Matter of Cirlin [Ross] 70 AD2d 1030; Matter of Fata [Levine] 52 AD2d 694).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.